DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendments
This Office Action is responsive to the amendment filed 09/22/2021. The examiner acknowledges the amendments to claims 1 and 14. Claim 19 is cancelled. Claims 1-18 are subject to examination hereinbelow.  

Response to Arguments
Applicant's arguments filed 09/22/2021 have been fully considered but they are not persuasive. On pg 7 of their Remarks, Applicant asserts US 20040039295 A1 to Olbrich, et al. (cited in previous Office Action, hereinafter Olbrich) does not teach a plurality of measurement chambers having a set of thermal characteristics comprising one or more of a thermal mass, a thermal capacity, a thermal conductivity, or a thermal resistance, and wherein the predetermined set of thermal characteristics is determined based at least in part on the same thermal characteristic of the exhaled gas. Examiner respectfully disagrees.
Olbrich at [0029] discloses a housing (14), which chambers (30 and 32) are formed from, can be made of materials such as metal alloys, plastic, cardboard, or other composite materials that are substantially air-impermeable, or in other words provide a resistance to the characteristics of air from crossing the boundaries of the housing, such as resisting thermal transfer between the exhaled air in the measuring chambers (30 and 32) and between the 
On pg 8 of their Remarks, Applicant asserts it would not be obvious to modify Olbrich in view of Popov to have a plurality of chambers having the same predetermined set of thermal characteristics. Examiner respectfully disagrees.
Popov teaches one thermally insulative chamber (32) [0039, 0070] (Fig 2). However, it would have been obvious to duplicate the thermally insulative chamber of Popov such that both measurement chambers of Olbrich have the same thermal characteristics of the thermally insulative chamber of Popov, because doing so would help thermally isolate both chambers from external atmospheric conditions in a similar manner to the thermally isolated single chamber (32) of Popov) [0039]. Duplicating parts to produce a predictable result (such as having two chambers that are thermally isolated from atmospheric conditions) is well-within the prima-facie obviousness of one of ordinary skill in the art for duplicating single parts (MPEP 2144.04, VI., B.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 20040039295 A1 to Olbrich, et al. (cited in previous Office Action, hereinafter Olbrich) in view of US 20130030316 A1 to Popov, et al. (cited in previous Office Action, hereinafter Popov).
Regarding claim 1, Olbrich teaches a system for measuring exhaled respiratory gas temperature during a single exhalation [0040], the system comprising:
an inlet channel (20) for receiving a stream of exhaled respiratory gas [0039] (Fig 1);
a plurality of measurement chambers (30 and 32) [0037] (Fig 2), the measurement chambers having a predetermined set of thermal characteristics ([0029, 0037], physical objects such as housing (14), which chambers (30 and 32) are formed from, can be made out of several 
a temperature sensor (42 and 44) located within each measurement chamber adapted for measuring the temperature of exhaled respiratory gas in that measurement chamber [0049] (Fig 1);
a plurality of valves (gates 38 and 40) [0036] (Fig 1), each valve of the plurality of valves between the inlet channel and a different one of the plurality of measurement chambers [0036] (Fig 1); and
a control unit (microprocessor) configured to operate the plurality of valves to pass predetermined portion(s) of the exhaled respiratory gas during a single exhalation of breath to respective measurement chamber(s) of the plurality of measurement chambers ([0045], microprocessor can operate gates 38 and 40 to pass a portion of exhaled respiratory gas predetermined by the rate of airflow, the dimensions of the measurement chambers, and/or the exhalation capacity of the patient blowing into the device).
However, Olbrich does not teach each measurement chamber has the same predetermined set of thermal characteristics.

From this disclosure of Popov, one of ordinary skill in the art would be motivated to modify both chambers of Olbrich to have the same thermal characteristics of the chamber (32) of Popov, which would result in both chambers of Olbrich having the same thermal characteristics, because doing so would thermally isolate both chambers from external atmospheric conditions in a similar manner to the thermally isolated single chamber (32) of Popov [0039].

Regarding claim 2, Olbrich teaches a system for measuring exhaled respiratory gas temperature during a single exhalation [0040], the system comprising:
an inlet channel (20) for receiving a stream of exhaled respiratory gas [0039];
a plurality of measurement chambers (30 and 32) [0037] (Fig 2);
a temperature sensor (42 and 44) located within more than one measurement chamber adapted for measuring the temperature of exhaled respiratory gas in that measurement chamber [0049] (Fig 1);
a plurality of valves (gates 38 and 40), each valve of the plurality of valves positioned in a flow path between the inlet channel and a different one of the plurality of measurement chambers [0036] (Fig 1); and
a control unit (microprocessor) configured to operate the plurality of valves to pass two or more predetermined portion(s) of the exhaled respiratory gas corresponding to separate airway sections during a single exhalation of breath to respective measurement chamber(s) of the plurality of measurement chambers ([0045], microprocessor can operate gates 38 and 40 to pass 
However, Olbrich does not teach each measurement chamber having the same predetermined set of thermal characteristics.
Popov teaches a chamber (32) with thermal characteristics that thermally insulate it from external atmospheric conditions [0039, 0070] (Fig 2).
From this disclosure of Popov, one of ordinary skill in the art would be motivated to modify both chambers of Olbrich to have the same thermal characteristics of the chamber (32) of Popov, which would result in both chambers of Olbrich having the same thermal characteristics, because doing so would thermally isolate both chambers from external atmospheric conditions in a similar manner to the thermally isolated single chamber (32) of Popov [0039].

Regarding claim 3, Olbrich in view of Popov teach the system of claim 1, and Olbrich further teaches a flow measurement device (34 and 36) [0037] (Fig 1).

Regarding claim 4, Olbrich in view of Popov teach all the limitations of claim 3, and Olbrich further teaches the control unit (microprocessor) is configured to monitor the flow measurement device (34 and 36) and calculate a volume of gas inhaled [0039, 0043] and, during exhalation, to operate the valves in order to initiate passage of predetermined portion(s) of the volume of the exhaled gas to respective measurement chamber(s) ([0045], microprocessor can operate gates 38 and 40 to pass a portion of exhaled respiratory gas predetermined by the rate of airflow, the dimensions of the measurement chambers, and/or the exhalation capacity of the patient blowing into the device).

Regarding claim 5, Olbrich in view of Popov teach all the limitations of claim 3, and Olbrich further teaches the flow measurement device (34 and 36) is a pressure measurement sensor [0039].

Regarding claim 6, Olbrich in view of Popov teach all the limitations of claim 1, and Olbrich further teaches the temperature sensors (42 and 44) are thermocouples [0049].

Regarding claim 7, Olbrich in view of Popov teach all the limitations of claim 1, and Olbrich further teaches the temperature sensors (42 and 44) are thermistors [0049].

Regarding claim 8, Olbrich in view of Popov teach all the limitations of claim 1, and Olbrich further teaches the measurement chambers are constructed of a material with a thermal mass substantially equal to that of the exhaled gas ([0029], housing (14), which chambers (30 and 32) are formed from, can be made out of several materials that can have a thermal mass equal to that of the exhaled gas, such as medically acceptable plastic, metal, polymers, or ceramic).

Regarding claim 9, Olbrich in view of Popov teach all the limitations of claim 1, however Olbrich does not teach the valves are pneumatically operated.
Popov teaches valves (102) that are pneumatically operated ([0077-0079, 0084], balloons in balloon valve (102)) (Fig 6).


Regarding claim 10, Olbrich in view of Popov teach all the limitations of claim 9, however Olbrich does not teach the valves comprise an inflatable membrane within the inlet of each measurement chamber.
Popov teaches valves that comprise an inflatable membrane (inflatable balloon) within the inlet of each measurement chamber (110) [0077-0079, 0084] (Fig 6).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Olbrich to have the valves comprise an inflatable membrane within the inlet of each measurement chamber because Olbrich teaches the means for directing airflow can take multiple forms besides gates, without explicitly giving an inflatable example [0036]. Popov teaches a specific means for directing airflow can specifically comprise pneumatically inflatable balloons in balloon valve (102) [0077-0079, 0084] and doing so may improve precision over traditional electro-mechanical valves [0084]. So it would have been obvious to 

Regarding claim 11, Olbrich in view of Popov teach all the limitations of claim 1, however Olbrich the control unit and valves are arranged so that one or more portions of the exhaled gas are discharged without measurement.
Popov teaches a control unit (clock (28)) and valves (doors 24 and 26) are arranged so that one or more portions of the exhaled gas are discharged without measurement [0070, 0074-0075] (Fig 3).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Olbrich to have the control unit and valves are arranged so that one or more portions of the exhaled gas are discharged without measurement based on the teachings of Popov, because doing would ensure appropriate temperature measurement in all relevant zones of the airway for all individuals in all circumstances, as recognized by Popov [0074-0075].

Regarding claim 12, Olbrich in view of Popov teach all the limitations of claim 1, and Olbrich further teaches the system further comprises an electronic processor (digital processor (156)) for processing electronic signals from the temperature sensors (152) [0065-0067] (Fig 7) and a display for displaying signals from the processor [0061].

Regarding claim 13, Olbrich in view of Popov teach all the limitations of claim 1, and Olbrich further teaches a monitor (signaler) to provide visual or audible prompts to a patient to 

Regarding claim 14, Olbrich teaches a method of measuring exhaled respiratory gas temperature during a single exhalation [0040], the method comprising:
an inlet channel (20) receiving a stream of exhaled respiratory gas [0039] (Fig 1);
operating a plurality of valves (gates 38 and 40) [0037] (Fig 1), each of the plurality of valves positioned between the inlet channel and a respective separate measurement chamber (30 and 32) [0029, 0037], each respective measurement chamber from the plurality of valves having a temperature sensor (42 and 44)  adapted for measuring the temperature of exhaled respiratory gas within the respective measurement chamber [0049] (Fig 1), to pass predetermined portion(s) of the exhaled respiratory gas during a single exhalation of breath to respective measurement chamber(s) ([0045], a microprocessor can operate gates 38 and 40 to pass a portion of exhaled respiratory gas predetermined by the rate of airflow, the dimensions of the measurement chambers, and/or the exhalation capacity of the patient blowing into the device),
wherein a predetermined set of thermal characteristics comprises one or more of a thermal mass, a thermal capacity, a thermal conductivity, or a thermal resistance, and wherein the predetermined set of thermal characteristics is determined based at least in part on the same thermal characteristic of the exhaled gas ([0029], housing (14), which chambers (30 and 32) are formed from, can be made out of several materials that can have a thermal mass substantially 
However, Olbrich does not teach each measurement chamber having the same predetermined set of thermal characteristics.
Popov teaches a chamber (32) with thermal characteristics that thermally insulate it from external atmospheric conditions [0039, 0070] (Fig 2).
From this disclosure of Popov, one of ordinary skill in the art would be motivated to modify both chambers of Olbrich to have the same thermal characteristics of the chamber (32) of Popov, which would result in both chambers of Olbrich having the same thermal characteristics, because doing so would thermally isolate both chambers from external atmospheric conditions in a similar manner to the thermally isolated single chamber (32) of Popov [0039].

Regarding claim 15, Olbrich in view of Popov teach all the limitations of claim 14, however Olbrich does not teach wherein each of the plurality of valves pass two or more predetermined portion(s) of the exhaled respiratory gas corresponding to separate airway sections during a single exhalation of breath to respective measurement chamber(s).
Popov teaches each of a plurality of valves pass two or more predetermined portion(s) of the exhaled respiratory gas corresponding to separate airway sections (A and B) during a single exhalation of breath through respective shutters (24 and 26) ([0073-0075] and (Fig 2-5) of Popov, shutters of Popov are placeholders for the chambers in this analogy because Olbrich comprises similar structures (gates 38 and 40) for directing airflow into its chambers (30 and 32) ([0037] of Olbrich)).


Regarding claim 16, Olbrich in view of Popov teach all the limitations of claim 14, and Olbrich further teaches:
Detecting a start of an exhalation operation ([0045], microprocessor begins checking a detected airflow after a user begins blowing or exhaling);
Operating a plurality of valves (38 and 40) to steer gas through each measuring chamber (30 and 32) of a predetermined set of thermal characteristics to isolate predetermined portion(s) of the exhaled gas to the respective measurement chamber ([0045], microprocessor can operate gates 38 and 40 to pass a portion of exhaled respiratory gas predetermined by the rate of airflow, the dimensions of the measurement chambers, and/or the exhalation capacity of the patient blowing into the device), and
recording an output of temperature sensors (42 and 44) located within the measurement chambers [0049] (Fig 1).

.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Olbrich in view of Popov as applied to claim 1 above, and further in view of US 20050177056 A1 to Giron, et al. (cited in previous Office Action, hereinafter Giron).
Regarding claim 18, Olbrich in view of Popov teach all the limitations of claim 1.
However, Olbrich in view of Popov do not teach the plurality of measurement chambers comprise a first measurement chamber connected to a first location along a length of the inlet channel, a second measurement chamber connected to a second location along the length of the inlet channel different from the first location, and a third measurement chamber connected to a third location along the length of the inlet channel different from the first location and the second location, wherein the control unit operates the plurality of valves to pass the predetermined portions of the exhaled respiratory gas to one or more of the first measurement chamber, the second measurement chamber, or the third measurement chamber, passing into the chambers in particular order.

It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Olbrich in view of Popov to have the plurality of measurement chambers comprise a first measurement chamber connected to a first location along a length of the inlet channel, a second measurement chamber connected to a second location along the length of the inlet channel different from the first location, and a third measurement chamber connected to a third location along the length of the inlet channel different from the first location and the second location, wherein the control unit operates the plurality of valves to pass the predetermined portions of the exhaled respiratory gas to one or more of the first measurement chamber, the second measurement chamber, or the third measurement chamber, passing into the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931. The examiner can normally be reached Monday-Friday 7:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.P.D./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791